                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                         DOCKET NO. 3:18-CR-00049-MOC-DCK

 UNITED STATES OF AMERICA,                                )
                                                          )
                                                          )
                                                          )
 Vs.                                                      )                ORDER
                                                          )
 RASHAD TAYLOR,                                           )
                                                          )
                      Defendant.                          )


       THIS MATTER is before the on the government’s Motion to Dismiss Pursuant to Rule

48(a) Counts I and II. Having considered the government’s motion and reviewed the pleadings,

and it appearing that defendant concurs in the request and waives further hearing, the Court

enters the following Order.

                                          ORDER

       IT IS, THEREFORE, ORDERED that the government’s Motion to Dismiss Pursuant to

Rule 48(a) Counts I and II (#23) is GRANTED, and Counts I and II are DISMISSED, and the

monetary assessment in the Judgment shall be entered as $100.



                                            Signed: November 16, 2018




                                                1
